Martin, J.
The plaintiff seeks to recover from the defendant the amount of six promissory notes, three of which were made by him, and the other three by the firm of John Henderson & Co., of which he is a member. The defendant admitted his signature, to the first three notes, but denied that the other three were signed by him, without admitting or denying his partnership with John *82Henderson & Co., or that they were signed by the latter. He urged the absence, or failure of the consideration of the three first notes. He pleaded that the other three were also given without consideration ; and, the payee gave a receipt against said notes.
There was a verdict and judgment for the plaintiff, and the defendant has appealed.
Our attention is drawn to a bill of exceptions to the opinion of the court, refusing to the defendant leave to file an amended answer propounding interrogatories to the plaintiff. The court refused leave, on the ground that the application appeared tardy, and was evidently made to delay the trial of the suit, which was instituted in August, 1840, the defendant having obtained several continuances. This application was made in November, 1842, and the plaintiff residing in the State of Ohio, the suit must have been continued to give him timé to answer. It does not appear to us that the court erred.
The record shows, that the claim of the plaintiff was fully proved, and the consideration of the notes established; and the defendant failed in showing any thing which he had alleged in his defence.

Judgment affirmed.